Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 1 of 8




                Exhibit C
                      Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 2 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
                       Edward Butowsky
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-0180-ALM-KPJ
                                                                              )
                    Michael Gottlieb, et al.                                  )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                             Custodian of Records
                                                             Democratic National Committee
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The items and things described in the attached addendum.



 Place: 4965 Preston Park Boulevard                                                     Date and Time:
          Suite 100                                                                                         08/08/2019 10:00 am
          Plano, TX 75093

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/02/2019

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                      /s/ Ty Clevenger
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Edward Butowsky
                                                                        , who issues or requests this subpoena, are:
Ty Clevenger / P.O. Box 20753, Brooklyn, NY 11202 / tyclevenger@yahoo.com / 979-985-5289

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 3 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-0180-ALM-KPJ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 4 of 8
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 5 of 8



                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


Edward Butowsky, in his personal and
professional capacities,

      Plaintiff,

v.                                                 Case No. 4:19-cv-180

Michael Gottlieb, et al.,

     Defendants



                                SUBPOENA ADDENDUM

       The Plaintiff's subpoena seeks information about the unauthorized removal of data
from Democratic National Committee (hereinafter “DNC”) computer servers in 2016,
data which was later published by Wikileaks. That event will hereinafter be referred to as
the “2016 Data Breach.” The subpoena commands the production of the items or things
listed below, and the Plaintiff requests that any such production occur electronically
either via email to Plaintiff's Counsel at tyclevenger@yahoo.com or by mailing an
electronic storage device to Plaintiff's Counsel at P.O. Box 20753, Brooklyn, NY 11202.
All data should produced in an unencrypted form.

     1. Produce unredacted copies of all reports (and draft reports) that CrowdStrike, Inc.
        (hereinafter “CrowdStrike”) prepared or submitted regarding the 2016 Data
        Breach (or any other breaches of DNC servers during 2016).

     2. Produce mirror image(s) of the disks that were breached during the 2016 Data
        Breach (or any other security breaches of DNC servers during 2016) as of the time
        those breach(es) was/were first detected by CrowdStrike and/or the DNC system
        administrator.

     3. Produce all documents, communications, records or other evidence regarding the
        2016 Data Breach (or any other security breaches of DNC servers during 2016)
        that were exchanged between (1) the DNC, and (2) government investigators (e.g.,
        the FBI or Metropolitan Police Department), the U.S. Department of Justice,
        members of Congress, Congressional personnel, or CrowdStrike or its


                                            -1-
    Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 6 of 8



   representatives.

4. For the period from January 1, 2016 until July 10, 2016, produce user access logs
   for each of the disks identified in Paragraph 2.

5. For the period from January 1, 2016 to July 10, 2016, produce records indicating
   all occasions (time and date) that Seth Rich downloaded or saved onto any device
   (e.g., flash drive, data disc, etc.) more than 10 GB of data from Democratic
   National Committee servers, as well as records reflecting the exact amount of data
   greater than 10 GB that Seth Rich downloaded.

6. For the period from January 1, 2016 to July 10, 2016, produce records indicating
   all other occasions (time and date) that more than 10 GB of data were downloaded
   or saved from Democratic National Committee servers onto any device (e.g., flash
   drive, data disc, etc.), as well as records reflecting (1) the exact amount of data
   greater than 10 GB that was downloaded and (2) the person or persons responsible
   for each such download.

7. Produce for inspection the actual servers that were breached as part of the 2016
   Data Breach. If the servers were destroyed or if data relevant to the breach was
   altered, removed or destroyed, produce records reflecting the same. Note: If the
   servers cannot be produced in Texas (e.g., because they are still in use elsewhere),
   then the Plaintiff's experts are willing to inspect them at a mutually agreeable
   location.

8. For the 120 days preceding Seth Rich's death, produce all texts, emails and/or
   instant messages exchanged among/between Seth Rich and any other person or
   persons. Also produce all texts, emails and/or instant messages that referenced
   Seth Rich during that time period.

9. Produce records or communications identifying all individuals and/or entities
   (government or otherwise) who were allowed to examine the DNC servers (or
   mirror images of those servers) after the 2016 Data Breach or after any other
   security breaches of DNC servers during 2016.

10. Produce all documents, records, or communications setting the parameters of what
   information CrowdStrike was or was not allowed to share with government
   agencies or representatives (e.g., FBI, Metropolitan Police, Congressional
   investigators, etc.) regarding the unauthorized release of data from Democratic
   National Committee servers. If, for example, an email forbade CrowdStrike (or its
   representatives) from sharing certain information from the FBI, that email should
   be produced.



                                       -2-
    Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 7 of 8



11. Produce all metadata (e.g., download speeds, file markings, etc.) indicating
   whether the 2016 Data Breach was the result of (1) outside forces (e.g., Russian
   agents, Pakistani agents, etc.) who hacked the servers from a remote location or
   (2) an individual or individuals who entered DNC facilities and downloaded the
   data onto a storage device.

12. Produce all documents, communications, records or other evidence (including
    written reports) suggesting that someone other than Russian hackers may have
    been responsible for the 2016 Data Breach.

13. Produce all documents, communications, records or other evidence (including
    written reports) suggesting that Imran Awan, Abid Awan, Jamal Awan, Hina Alvi,
    and/or Rao Abbas improperly accessed data, improperly removed data, or
    otherwise compromised the security of the DNC's computer systems.

14. Produce all documents, communications, records or other evidence (including
    written reports) indicating what role, if any, that Imran Awan, Abid Awan, Jamal
    Awan, Hina Alvi, and/or Rao Abbas held with respect to the DNC and/or its
    information systems (e.g., employment status and title; contractor status; or
    subcontractor status) during 2016.

15. Produce all documents, communications, records or other evidence indicating
    whether the DNC had terminated Seth Rich or was planning to terminate Seth
    Rich as of the date of his death.

16. Produce a copy of Seth Rich's final paycheck (after deposit) or records indicating
    the bank and account into which his final earnings were deposited.

17. A July 18, 2018 Washington Post article (https://www.washingtonpost.com/
   news/politics/wp/2018/07/13/timeline-how-russian-agents-allegedly-hacked-the-
   dnc-and-clintons-campaign/?noredirect=on&utm_term=.a1fd9f9dba2a)            lists
   several alleged dates that Russian hackers tried to compromise DNC servers:

          March 15, 2016. Russian hackers allegedly begin trying to identify
          vulnerabilities in the network of the Democratic National Committee.
          April 18, 2016. Hackers allegedly gain access to the DNC network using
          credentials stolen from a Democratic Congressional Campaign Committee
          (“DCCC”) employee. By June, they’ve allegedly compromised 33
          computers, using the same relay system as for the DCCC
          April 22, 2016. Hackers allegedly compress and steal several gigabytes of
          opposition research material.
          May 2016. Both the DCCC and DNC become aware that their networks
          have been compromised.

                                       -3-
    Case 1:18-cv-00681-RJL Document 67-3 Filed 07/09/19 Page 8 of 8



         May 25 – June 1, 2016. Hackers allegedly access the DNC’s Microsoft
         Exchange server and steal thousands of emails.

   Produce all evidence (e.g. user logs) that corroborates or refutes the Washington
   Post's allegations above regarding the activities of Russian hackers.

18. If any item or thing requested by this subpoena was destroyed, produce
    documents, communications, records or other evidence indicating as much.




                                      -4-
